—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that County Court erred in denying his motion to withdraw his guilty plea. The decision to permit a defendant to withdraw a guilty plea rests in the sound discretion of the court (see, People v Frederick, 45 NY2d 520, 524-525; People v Cantu, 202 AD2d 1033). Defendant’s generalized assertion of
*1035innocence is unsupported by the record and is insufficient to entitle defendant to withdraw his plea (see, People v Cantu, supra; People v Rancka, 193 AD2d 1123, 1124, lv denied 82 NY2d 725; People v McNair [appeal No. 1], 186 AD2d 1089, lv denied 80 NY2d 1028). (Appeal from Judgment of Erie County Court, Rogowski, J. — Attempted Robbery, 3rd Degree.) Present — Denman, P. J., Pine, Wesley, Callahan and Boehm, JJ.